                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

                                                 )
 JOSEPH GREGORIO, et al.                         )    No. 1:17-cv-05987-AT
          Plaintiffs,                            )
 v.                                              )    Judge Analisa Torres
                                                 )
 PREMIER NUTRITION CORP.,                        )
          Defendant.                             )
                                                 )

       OBJECTION TO CLASS COUNSEL’S MOTION FOR ATTORNEY’S FEES


       Pursuant to FRCP 23(h)(2), Class member Dave Mager (“Mager”) hereby opposes

Class Counsel’s Motion for Attorney’s Fees (Doc. 85). In compliance with the class notice,

Mager has attached proof of his class membership as Exhibit A. This transaction detail

proves Mager purchased two Premiere Protein shakes at Costco Store No. 1226 (located at

6720 Bass Pro Road, Hudson, Ohio 44236) on September 25, 2018. Mager also submitted

an online claim form on December 7, 2018 (Confirmation No. 758788019).

       In light of Class Counsel’s claimed lodestar of $608,937.30, Class Counsel should

receive a fee of no more than $1.8 million, or 20% of the total cash value of this settlement.

The current request for one-third of the Settlement Fund represents an absurd and excessive

lodestar multiplier of 4.88. Class Counsel should receive no more than a $1.8 million fee in

this short-duration, low-risk lawsuit, yielding a more reasonable multiplier of 2.95. When

fees are taken from the class recovery, the award should be set at “the minimum necessary to

litigate the case effectively.” Arbor Hill Concerned Citizens Neighborhood Ass’n. v. Albany,

493 F.3d 110 (2d Cir. 2007). Because “a reasonable, paying client wishes to spend the

minimum necessary to litigate the case effectively”, the Second Circuit warned “the district

court (unfortunately) bears the burden of disciplining the market”. (Id. at 112, 118). To


                                             1
avoid a windfall, several factors must be carefully considered. Goldberger v. Integrated

Resources, Inc., 209 F.3d 43 (2d Cir. 2000). Even a percentage award can become excessive

under these measures. In re Philip Servs. Corp. Sec. Litig., 2007 U.S. Dist. LEXIS 101427

(SDNY 2007) (noting that settlements in the $50-$75 million range traditionally award fees

in the 11% to 19% range).

       Class counsel’s lodestar serves as a crosscheck on the reasonableness of a percentage

request. In In re Visa Check/Mastermoney Antitrust Litig., 297 F. Supp. 2d 503 (EDNY

2003), the court called a request for a multiplier of almost 10 “absurd”. (Id. at 522-524).

Despite finding each Goldberger factor “compels the award of an extraordinary fee”, the

Court still reduced the multiplier to 3.5. (Id.). Against this backdrop, Class Counsel’s

request for a lodestar multiplier of 4.88 is equally absurd. While it is “toward the high end of

acceptable multipliers” (Davis v. J.P. Morgan Chase & Co., 827 F. Supp. 2d 172, 185

(W.D.N.Y. 2011)), few of the Goldberger factors justify an “extraordinary fee”. A 2.95

multiplier after four months of procedural posturing rivals Visa Check’s multiplier after

seven years of hard-fought litigation. Awarding 20% of the common fund in attorneys’ fees

is more than adequate to disgorge the class of unjust enrichment.

       Nothing in the record justifies a fee beyond the minimum necessary. “The first, and

most important [] factor is the risk in pursuing the case.” Bristol- Myers, 361 F. Supp. 2d at

233 (citing Goldberger v. Integrated Resources, Inc., 209 F.3d 43, 54 (2d Cir. 2000). From

the outset, it was obvious Class Counsel saw little risk to litigating this case. According to

this Court’s initial scheduling order:

       On July 24, 2017, Plaintiff sent Defendant a pre-suit warning letter. (See
       Dkt. 1, Ex. A.) Defense counsel was hired on August 8, 2017. Defense
       counsel immediately contacted Plaintiff’s counsel to discuss settlement
       in order to seek an early resolution to the matter and avoid the cost and
       burden of litigation and explained that once the case were filed,


                                              2
       Defendant would be focused on defense issues instead of settlement
       possibilities. Plaintiff refused to engage in any settlement discussions and
       instead filed suit that same day. (emphasis added)

        (Doc. 27 at 3). Instead, shortly after filing suit, the parties agreed to retain a private

mediator after briefing class certification in order to revisit Defendants’ offer. (Id. at 3-4).

As a result, less than four months passed between filing and settlement. Most of the 85

docket entries throughout this brief span are notices, correspondence, pro hac vice

applications, minute orders, transcripts and clerk actions. (Doc. 89 at 4).

       This is nowhere near the level of risk and pre-trial activity required to justify

awarding one-third of the common fund for Class Counsel’s efforts. In Philip Servs., the

case was dismissed in favor of litigation in Canada, and the plaintiffs were forced to win on

appeal to salvage the case. Furthermore, the issuer went bankrupt during the proceedings.

(Id. at *14). Even against this backdrop, this Court awarded a multiplier of only 1.37. (Id. at

*17). This case did not pose a fraction of the risk that Philip Servs. did, and was resolved in

4 months of procedural jockeying. Class Counsel should not receive a multiplier here as

high as the one this Court awarded in Philip Servs., not only because they faced less risk, but

also because their recovery is limited by "a proper proportion in relation to the total benefit

produced to the class for whose benefit the services were rendered." Id. at *16.

                                       CONCLUSION

       Wherefore, Mager prays that this Court award Class Counsel fees of no more than

20% of the total cash value of $9 million (i.e. $1.8 million). If the Court agrees, Mager will

also request an appropriate fee award for enhancing the settlement. Finally, Mager will not

attend the fairness hearing—either personally or through counsel.




                                               3
                                               Respectfully submitted,

                                               Dave Mager,

                                               By his attorney,

                                               /s/ George W. Cochran
                                               George W. Cochran
                                               LAW OFFICE OF GEORGE W. COCHRAN
                                               1385 Russell Drive
                                               Streetsboro, Ohio 44241
                                               Tel: (330) 607-2187
                                               Fax: (330) 230-6136
                                               lawchrist@gmail.com




                             CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing document was filed via the
ECF filing system on December 11, 2018, and that as a result electronic notice of the
filing was served upon all attorneys of record.


                                                      /s/ George W. Cochran
                                                      George W. Cochran




                                           4
9:38:28   12/10/18      Sales Audit - Transaction Detail     INP2709      PAGE    1

    warehouse:   1226
   Sales Date:   9/25/18           Reg#:      4    Trans Type: Tender
          Time:  16:17            Tran#:    303        Tender:
   Total:       139.03         Operator:    9           Block:
Member#: 000111862611090 MAGER, DAVE                       Mbr Type: Gold Star
        Tax:     5.13                                  Resale Total:

FSA/
EBT Item Description                                   Amount    Units     TxFl
E 321063 KS MIXED NUTS W/MACS 40OZ                      17.99        1
E 1079783 PREMIER VANILLA RBST FREE                     24.99        1
           /1079783 2100001923877                        5.00-       1-
E 1079784 PREMIER CHOCO RBST FREE                       24.99        1
           /1079784 2100001923891                        5.00-       1-
     85852 MUM 14" HARDY                                13.99        1     A
     85852 MUM 14" HARDY                                13.99        1     A
  1071952 GV AMANDA DENIM JEAN                           4.97        1     A
  1077489 KHOMBU LADIES ALL WEATHER                     24.99        1     A
  1071412 UB TECH MENS TRAVEL PANT                      17.99        1     A

          COSTCOVISA #2291                             139.03


*** END OF REPORT ***
